— Judgment of conviction unanimously reversed on the law and a new trial ordered. Defendant was one of three persons charged with participating in a robbery. All three were tried together. All three made confessions. The confessions of the other two defendants implicated appellant. Their confessions were received in evidence without the jury being advised that they were not admissible to establish the guilt of defendant. The error was com-' pounded by reference in summation and charge to these confessions without distinguishing between them. Even in the absence of proper exceptions, this deprived defendant of a fair trial (People v. Marshall, 306 N. Y. 223; People v. Lombard, 4 A D 2d 666; People v. Driscoll, 20 A D 2d 880). Concur — Rabin, J. P., Valente, Stevens, Eager and Steiner, JJ.